STEWART, C. J.
— This case is here on appeal from the district court of Bonneville county. The respondent is a member of the board of county commissioners of Bonneville county, and the facts are similar, and present the same character of questions, both of fact and law, as passed upon and determined by this court in the opinion this day filed in the case-of Robinson v. Huffaker. While the claims are for different amounts, and in some instances upon different contracts, the claims are of the same general character as those in the Robin*191son-Huffaker ease, and it is unnecessary to discuss the facts or tbe law governing the same.
Upon the authority of Robinson v. Huffaker, ante, p. 173, 129 Pac. 334, the judgment in this case is reversed, and the cause remanded for further proceedings in accordance with this opinion. Costs awarded to appellant.